           Entered on Docket July 9, 2021
                                                    Below is the Order of the Court.


 1                                                      _______________________________
                                                        Marc Barreca
 2                                                      U.S. Bankruptcy Judge
                                                        (Dated as of Entered on Docket date above)
 3

 4

 5

 6
      _______________________________________________________________
 7

 8

 9
                        IN THE UNITED STATES BANKRUPTCY COURT
10             IN AND FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

11    In Re:                                                     NO. 15-15924-MLB

12    RONALD E. HOWELL and                                       ORDER GRANTING MOTION TO
                                                                 VACATE CERTAIN ORDERS OF
13    DEE L. SHISHIDO,                                           CONTEMPT

14                                           Debtors.

15              THIS MATTER came before the Court on June 23, 2021, on the Motion to Vacate
16    Certain Orders of Contempt filed by creditor Navient Solutions, LLC and Navient Corporation
17    (collectively “Navient”), by and through their attorneys, Samuel J. Dart and the law firm of
18    Eisenhower Carlson PLLC, and Joseph A. Florczak, K. Elizabeth Sieg and the law firm of
19    McGuireWoods LLP. The Debtors/ Plaintiffs Ronald Howell and Dee Shishido appeared
20    through their attorney Thomas E. Seguine and also filed a response to the Motion. The Court
21    having reviewed the records and files herein, considered the argument of the parties, finds that
22    cause exists to grant the relief requested in part for the reasons stated in the record and as to
23    Navient Solutions, Inc. only while reserving a determination on the issue as to certain other
24    entities, and having so found it is hereby
25    //
26    //


      ORDER ON MOTION TO VACATE - 1
      20589-1/SJD/993492



     Case 15-15924-MLB         Doc 118      Filed 07/09/21        Ent. 07/09/21 15:12:26             Pg. 1 of 2
 1             ORDERED, ADJUDGED AND DECREED that the Motion is GRANTED IN PART

 2    and that the Court’s prior orders finding Navient Solutions, Inc. in contempt of court entered

 3    on July 6, 2020 (dkt. No. 52) and September 30, 2020 (dkt. No. 57), are hereby VACATED.

 4                                           ///END OF ORDER///

 5

 6    Presented by:

 7    EISENHOWER CARLSON PLLC

 8

 9    By:/s/ Samuel J. Dart
      Samuel J. Dart, WSBA No. 47871
10    Of Attorneys for Navient
11

12
      Agreed as to form, notice of presentation waived:
13
      LAW OFFICE OF TOM SEGUINE
14

15
      By:/s/ Thomas E. Seguine
16    Thomas E. Seguine, WSBA No. 17507
      Attorney for Debtors
17

18

19

20

21

22

23

24

25

26


      ORDER ON MOTION TO VACATE - 2
      20589-1/SJD/993492



     Case 15-15924-MLB       Doc 118     Filed 07/09/21     Ent. 07/09/21 15:12:26      Pg. 2 of 2
